                  Case 1:17-cv-03170-LGS Document 115 Filed 02/12/20 Page 1 of 2




                                          THE CITY OF NEW YORK
JAMES E..IOHNSON                          LAW DEPARTMENT                                     MARYBETH ALLEN
Corporation Counsel                             IOOCHURCH STREET                                   Senior Counsel
                                                NEW YORK, NY IOOOT                           Phone: (212) 356-2662
                                                                                               Fax: (212) 356-3509
                                                                                              mallenk@law.nyc.gov
                                                                         February 12,2020
      BY ECF
      Honorable Lorna G. Schofield
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

                       Re     Hans George Alexander v. City of New York. et al.
                              17 Civ.3170 (LGS) (DCF)
      Your Honor:

                I am a Senior Counsel in the Special   Federal Litigation Division of the New York City
      Law Department, and the attorney currently assigned to the defense of the instant matter. The
      parties submit this joint letter in response to Court's order dated January 9,2020.
                As the Court is aware, after the Court's summary judgment decision, the          parties
      attempted to reach a settlement in this matter, but settlement discussions had become futile. The
      Court then ordered this matter ready for trial, encouraged the parties to make another attempt at
      settlement and refened the parties to Cabral v. Citlz of New York,72 Civ.4659, which the Court
      advised was based on similar circumstances as this case. On Tuesday, January 21, 2020,
      Plaintiff provided Defendants with a revised settlement demand. Defendants made a counter
      offer on Tuesday, February 4, 2020 and discussed Defendants' position in light of New York
      State Estate Powers and Trust Law $ 1l-3.2, which prohibits punitive damages in an action
      where the Plaintiff is deceased. After conferring with his client, Plaintiff s counsel informed
      Defendants that Plaintiff would not lower her counter demand. Accordingly, the parties have not
      been able to settle this matter.
             Pursuant to the Court's order dated January       9, 2020, the parlies are requesting       a
      settlement conference before a magistrate.
 Case 1:17-cv-03170-LGS Document 115 Filed 02/12/20 Page 2 of 2




 The parlies thank the Court for its time and consideration in this matter.
                                                                     submitted,




                                                       S               Litigation Division

Philip Barber, Esq. (By ECF)
Plaintif's Counsel
New York Legal Assistance Group
7 Hanover Square, l8th Floor
New York, New York 10004
